Citation Nr: 0409906	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for weakness of the 
right upper extremity, due to multiple sclerosis, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for weakness of the 
right lower extremity, due to multiple sclerosis, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for a neurogenic 
bladder, with incontinence, due to multiple sclerosis, currently 
rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and added 38 
U.S.C.A. § 5103A ("Duty to assist claimants").  The amended duty 
to notify requires VA to notify a claimant of any information or 
evidence necessary to substantiate the claim and which portion of 
the information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a); see also 38 
C.F.R. § 3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board's failure 
to enforce compliance with the requirements set forth in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is remandable error.  
See also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In 
this case the veteran has not been notified of the information and 
evidence necessary to substantiate his claims, and which party is 
responsible for attempting to obtain any such information or 
evidence.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claims, it 
is not possible to demonstrate either that there is no possible 
information or evidence that could be obtained to substantiate the 
veteran's claims or that there is no reasonable possibility that 
any required VA assistance would aid in substantiating these 
claims.  See 38 U.S.C.A. § 5103A(a)(2).

Further, the record reveals that the veteran was last afforded a 
VA examination to assess the severity of his service-connected 
neurological disabilities of the right upper and lower extremities 
in July 2002.  The Board concludes that in order to comply with 
VA's duty to assist and because the evidence of record with regard 
to the issue on appeal may be stale, he is entitled to a current 
VA examination.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of the information 
and evidence that the claimant is expected to provide.  The 
veteran should also be requested to provide any evidence in his 
possession that pertains to his claims.

2.  The RO should obtain copies of treatment records for the 
veteran from the San Juan VAMC since May 2002.

3.  The veteran should then be afforded a VA examination by a 
specialist in neurology, if available, to determine the nature and 
extent of peripheral neuropathy of the right lower and upper 
extremities.  All necessary tests should be performed.  The claims 
folder should be made available to the examiner in conjunction 
with the examination.

4.  The RO should re-adjudicate the veteran's claims in light of 
the evidence added to the record since the last Supplemental 
Statement of the Case (SSOC).  If the benefits sought on appeal 
remain denied, the veteran and his representative should be 
furnished a SSOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



